Citation Nr: 1814440	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-24 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for depression. 

3.  Entitlement to service connection for a bilateral foot condition. 

4.  Entitlement to service connection for chondromalacia. 

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to nonservice-connected pension.  

7.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the right knee.  

8.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the left knee.  

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from December 1994 to December 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Milwaukee, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran appeared at a hearing before the undersigned Veterans Law Judge in July 2017.   

The issues of entitlement to increased evaluations for knee disorders and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In July 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew her substantive appeal on the claims of entitlement to service connection for fibromyalgia, entitlement to service connection for depression, entitlement to service connection for a bilateral foot condition, entitlement to service connection for chondromalacia, entitlement to service connection for PTSD, and entitlement to nonservice-connected pension.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the claim for entitlement to service connection for fibromyalgia have been met.  38 U.S.C. § 7105(b)(2), (d)(5)(2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of the claim for entitlement to service connection for depression have been met.  38 U.S.C. § 7105(b)(2), (d)(5)(2012); 38 C.F.R. § 20.204 (2017).

3.  The criteria for withdrawal of the claim for entitlement to service connection for a bilateral foot condition have been met.  38 U.S.C. § 7105(b)(2), (d)(5)(2012); 38 C.F.R. § 20.204 (2017).

4.  The criteria for withdrawal of the claim for entitlement to service connection for chondromalacia have been met.  38 U.S.C. § 7105(b)(2), (d)(5)(2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the claim for entitlement to service connection for PTSD have been met.  38 U.S.C. § 7105(b)(2), (d)(5)(2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for withdrawal of the claim for entitlement to nonservice-connected pension have been met.  38 U.S.C. § 7105(b)(2), (d)(5)(2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the Veteran's July 2017 videoconference hearing, she requested to withdraw the issues of entitlement to service connection for fibromyalgia, entitlement to service connection for depression, entitlement to service connection for a bilateral foot condition, entitlement to service connection for chondromalacia, entitlement to service connection for PTSD, and entitlement to nonservice-connected pension.  Given this testimony, there remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review her appeal as to these six issues, and the Veteran's claims must be dismissed.


ORDER

The claim of entitlement to service connection for fibromyalgia is dismissed.

The claim of entitlement to service connection for depression is dismissed.

The claim of entitlement to service connection for a bilateral foot condition is dismissed.

The claim of entitlement to service connection for chondromalacia is dismissed.

The claim of entitlement to service connection for PTSD is dismissed.

The claim of entitlement to nonservice-connected pension is dismissed.


REMAND

The claims file contains a Social Security Administration (SSA) decision dated in June 2012, which references the Veteran's knee symptoms.  Records corresponding to this grant of SSA disability benefits have not been obtained to date.  Such action must be accomplished on remand prior to a decision on the knee claims.  38 C.F.R. § 3.159(c)(2).

The evidence of record raises a claim of entitlement to TDIU.  At the Veteran's July 2017 Board videoconference hearing, she testified that when she last worked, she had difficulties performing duties because she had back and radiculopathy pain and trouble with her knees.  She noted that she could not walk or sit at a desk for long periods of time.  The Board notes that the RO has not developed or adjudicated the matter of whether the Veteran is entitled to a TDIU rating.  Under Rice, the Board must remand for such action.  38 C.F.R. § 4.16.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran with appropriate 38 C.F.R. § 3.159(b) notice of the evidence and information needed to establish entitlement to a TDIU, and afford her opportunity to respond.  Allow an appropriate amount of time for response and associate the notification with the claims file.  All action necessitated by any response should be accomplished.

2.  Contact SSA and obtain all medical records corresponding to the June 2012 grant of disability benefits.  All records obtained must be added to the claims file.  

3.  Then, adjudicate the TDIU claim and readjudicate the increased rating claims concerning the knees.  If any benefit sought is denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


